Citation Nr: 0912767	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to July 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a December 2003 Decision Review Officer (DRO) 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Houston, Texas.

The December 2003 DRO decision granted service connection for 
PTSD and assigned an initial 50 percent rating, effective 
March 21, 2003 (date of receipt of claim to reopen).  A 
September 2008 rating decision (from the Seattle, Washington 
RO) increased the initial rating for the Veteran's PTSD to 70 
percent, also effective March 21, 2003.  As the Veteran has 
continued to express dissatisfaction with the 70 percent 
rating assigned for PTSD, and the rating is less than the 
maximum under the applicable criteria, the claim remains on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (noting 
that a veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded).

In November 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that 
hearing is of record.

This matter was previously before the Board in January 2008 
and was remanded for further development.  After completing 
the requested development to the extent possible, a December 
2008 supplemental statement of the case denied the claim, 
which was then returned to the Board for further appellate 
consideration.  The Board finds that the there has been 
substantial compliance with its January 2008 remand as VA 
treatment records were obtained and VA examinations were 
performed.  See Dyment v. West, 13 Vet. App. 141 (1999) 
(noting that a remand is not required under Stegall v. West, 
11 Vet. App. 268 (1998) where the Board's remand instructions 
were substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).  See also Post-Remand Brief from the 
Veteran's representative, dated in February 2009 (noting that 
the AOJ complied with the Board's remand directives).  
Therefore, the Board will proceed to adjudicate the appeal.

Additionally, in March 2009, the Board received a statement 
from the Veteran, dated in March 2009.  The Board notes that 
VA regulations require that pertinent evidence submitted by 
the appellant must be referred to the agency of original 
jurisdiction/RO for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2008).  A statement waiving RO jurisdiction over the 
new evidence is not associated with the claims folder.  In 
this case, although there is no written waiver, the 
additional statement by the Veteran is essentially redundant 
of his previous statements/contentions that were already of 
record, and, thus, there is no need to refer the new evidence 
to the RO.


FINDING OF FACT

From March 21, 2003, the competent clinical evidence of 
record does not demonstrate that manifestations of the 
Veteran's service-connected PTSD are more nearly approximated 
by total occupational and social impairment in several areas 
due to such symptoms as nightmares, flashbacks, avoidance of 
activities and smells, exaggerated startle response, 
depressed mood, sleep disturbance, with objective evidence of 
good hygiene, fair judgment, and no evidence of persistent 
delusion or hallucinations, gross impairment in thought 
process or communication, disorientation, or persistent 
delusions or hallucinations.  


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his PTSD disability.  In this regard, 
because the December 2003 DRO decision granted the Veteran's 
claim of entitlement to service connection, this claim is now 
substantiated.  His filing of a notice of disagreement as to 
the December 2003 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the mental disorder 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the Veteran's statements in support of 
his claim, to include testimony at a Travel Board hearing in 
November 2007.  The Board has carefully reviewed his 
statements and testimony and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.  The Veteran 
underwent VA examinations in 2003, 2005, and 2008 that 
addressed the matter presented by this appeal.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and a veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

A 70 percent rating under Diagnostic Code 9411 is warranted 
when the evidence shows occupation and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

To warrant the next-higher 100 percent rating (the maximum 
schedular rating), the evidence must show total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the 
examinee has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  A GAF score of 
31 to 40 indicates the examinee has some impairment in 
reality testing or communication or major impairment in 
several areas, such as work or school.  A GAF score of 21 to 
30 indicates that the examinee's behavior is considerably 
influenced by delusions or hallucinations, has serious 
impairment in communication or judgment, or is unable to 
function in almost all areas of life.  See also QUICK REFERENCE 
TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

The Veteran contends that his service-connected PTSD is worse 
than the current 70 percent initial rating and warrants an 
increased rating.

The Board notes that the Veteran's medical records reflect 
nonservice-connected Axis I diagnoses of alcohol dependence 
in partial full remission, depressive disorder, not otherwise 
specified, and opioid abuse, in partial remission.  See 
Report of April 2008 VA neuropsychiatric examination; see 
also Report of July 2008 VA neuropsychological evaluation 
(reflecting Axis I diagnoses, other than PTSD, of major 
depressive disorder, chronic; alcohol dependence, in early 
remission, and opiate abuse, in remission); Report of VA PTSD 
examination, dated in December 2003 (reflecting Axis I 
diagnoses, other than PTSD, of nicotine dependence; caffeine 
abuse, in remission; rule out possible cognitive disorder due 
to TBI and alcohol; and alcohol dependence, in full sustained 
remission).  However, in assessing the severity of the 
service-connected PTSD disability at issue, the Board is 
precluded from differentiating between symptomatology 
attributed to different disabilities in the absence of 
medical evidence that does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In the event that any nonservice-
connected symptoms have not been clinically dissociated from 
manifestations of his service-connected PTSD with alcohol 
abuse, the Board will, for the limited purpose of this 
decision, attribute all psychiatric signs and symptoms to his 
service-connected PTSD.  See 38 C.F.R. § 3.102 (2008) 
(requiring that reasonable doubt on any issue be resolved in 
a veteran's favor).

The Board finds that the evidence of record does not support 
an initial evaluation in excess of 70 percent for the 
Veteran's PTSD over the rating period on appeal.  The level 
of occupational and social impairment due to a psychiatric 
disorder is the primary consideration in determining the 
severity of a psychiatric disorder for VA purposes and not 
all the symptoms listed in the rating criteria must be 
present in order for a rating to be warranted.  See Mauerhan 
v. Principi, 16 Vet. App. 436 (2002) (finding that the 
psychiatric symptoms listed in the rating criteria are not 
exclusive, but are examples of typical symptoms for the 
listed percentage ratings).  

First, the Veteran's GAF scores must be assessed.  As noted 
above, the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health - illness."  Carpenter, 8 Vet. 
App. at 242.  A GAF score is highly probative, as it relates 
directly to a veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

Here, the majority of the Veteran's GAF scores are within the 
41-50 range.  See VA mental health treatment report, dated in 
June 2008; VA mental health treatment report, dated in 
January 2007; Report of December 2003 VA examination.  It is 
noted that this ranges signifies serious symptoms, for 
example suicidal ideation, severe obsessional rituals, and 
frequent shoplifting, or any serious impairment in social, 
occupational, or school functioning, for example having no 
friends and being unable to keep a job.  See DSM-IV at 46-47.  
Additionally, some of the Veteran's GAF scores, excluding two 
exacerbations, were within the 51-60 range, which signifies 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  See Report of VA 
neuropsychiatric examination, dated in April 2008 (noting a 
GAF score of 55 based on PTSD and depressive symptoms); see 
also Report of September 2005 VA PTSD examination (noting a 
GAF score of 52).

The Board acknowledges a GAF score of 10 as noted in a VA 
inpatient psychiatric consultation, dated in February 2008.  
It was noted that the Veteran was admitted with alcohol 
intoxication with withdrawal symptoms, leukocytosis, and 
confusion/defecating and urinating on himself.  The examiner 
noted that the most "likely etiology is alcohol withdrawal . 
. . but may also have a component of infection."  Here, the 
Board notes that the clinical evidence has distinguished 
these acute symptoms and attributed them to the Veteran's 
nonservice-connected alcohol dependence (or other etiology) 
and not his service-connected PTSD.  See Mittleider, 11 Vet. 
App. at 182.  Similarly, a September 2007 VA mental health 
inpatient treatment report reflects a GAF score of 30.  It 
was noted that the Veteran's acute onset of inattention 
combined with disorientation and memory deficit is consistent 
with delirium, which is superimposed upon pre-existing 
dementia.  This report reflects that the possible etiologies 
of his delirium include anoxic encephalopathy, Wernicke-
Korsakoff, infectious, substance intoxication/withdrawal, 
medications, and pain.  The Board also notes a report of VA 
PTSD examination, dated in December 2003, reflects that the 
Veteran has a history of visual alcohol withdrawal seizure 
and delirium tremens on Axis III.  Even if these acute 
exacerbations described above were attributed to the 
Veteran's service-connected PTSD, the Board notes that, 
generally, the degree of disabilities specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Also regarding occupational and social functioning, the 
report of the a 2008 VA neuropsychology examination reflects 
a GAF score of 41 due to the serious impairment in social 
functioning he experiences as a result of his PTSD.  
Additionally, a report of VA neuropsychiatric examination, 
dated in April 2008, reflects that the Veteran reported that 
he and his spouse are separated, and he thinks that they may 
reconcile, but he was not sure.  He also reported diminished 
interest in participation in significant activities and that 
he usually only goes to Alcoholic Anonymous (AA), as part of 
his social life.  At the April 2008 VA examination, he also 
noted that he feels detached and disconnected from others.  
It was noted that the Veteran was self-employed at his own 
car dealership, but he indicated that he was not working very 
much now because he lost interest in purchasing used cars for 
him to sell in his lot.  He also stated that he had no 
strength to maintain his car lot.  The April 2008 VA examiner 
noted that a GAF score of 55 was assigned based on moderate 
PTSD and depressive symptoms that impair his interpersonal 
functioning.  Further, a VA social work report, dated in July 
2007, indicates that the Veteran has a son and a daughter 
with whom he reported having close relationships.  It was 
also noted that he has a car sale business.  A report of VA 
PTSD examination, dated in September 2005, indicates that the 
Veteran has a few social relationships with members of AA, 
who occasionally discussed their problems together.  It was 
noted that he attends church infrequently.  The Veteran 
reported that he is on his third marriage and that the 
relationship with his spouse was good at that time.  He also 
reported positive relationships with his son and daughter.  
After VA examination in September 2005, the Veteran was 
assigned a GAF score of 52 for his current functioning.  It 
was noted that he owns a used car lot where he is the only 
employee, and works full time for the last 10 to 20 years.  
The December 2003 VA examination report reflects that the he 
spent most of his days working in his used car lot and that 
he also does yard work and attends to chores around the 
house.  This report also reflects that the Veteran had 
limited social contact other than his children and his 
girlfriend's children.  It was noted that he attends AA 
meetings 3 to 4 times a week and has his spiritual needs met 
at AA.  At the November 2007 Travel Board hearing, the 
Veteran testified that he changed jobs frequently when he 
worked as a trucker because he could not get alone with 
anybody.  (See Board hearing Transcript "Tr. at 4.)

In light of the foregoing, the Board finds that the Veteran's 
GAF scores and other pertinent evidence of record demonstrate 
that the Veteran's PTSD causes serious impairment in social 
and occupational functioning.  This is adequately reflected 
in a 70 percent evaluation which contemplates occupational 
and social impairment with deficiencies in most areas, such 
as work family relations, and judgment.  The GAF scores do 
not reflect total occupational and social impairment, as 
required for a 100 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Accordingly, the Board finds that the 
Veteran's GAF scores, in combination with other pertinent 
evidence that will be discussed below, most nearly 
approximate a 70 percent, but not a 100 percent initial 
evaluation. 

Second, the remaining pertinent subjective and objective 
evidence of record must be considered and the decision must 
be based on the totality of the evidence in accordance with 
all applicable legal criteria.  See Carpenter, 8 Vet. App. at 
242.  The Board finds that a 100 percent evaluation is not 
for application.  Here, the evidence, overall, reflects that 
the Veteran was not totally occupationally and socially 
impaired during the rating period on appeal.  

The Board again references that the Veteran was an inpatient 
at a VA facility in September 2007 and February 2008.  The 
Board finds that the symptoms causing the aforementioned 
hospitalizations have either been distinguished by clinical 
evidence from his service-connected PTSD or, if not, have 
been accounted for by the Veteran's 70 percent initial 
evaluation.  38 U.S.C.A. § 1155; 38 C.F.R.  
§ 4.1.  As such, the references to the pertinent evidence 
below do not include references to the September 2007 and 
February 2008 inpatient treatment.  

Although VA examiners through out the rating period on appeal 
found severe PTSD, they did not diagnose total impairment due 
to this mental disorder.  In this regard, the record reflects 
that the Veteran was fully oriented at all times, excluding 
the two exacerbations.  See VA mental status examination, 
dated in June 2008; VA outpatient treatment report, dated in 
March 2007; Report of September 2005 VA examination; and VA 
mental health treatment report, dated in July 2003.

The evidence over the rating period on appeal has 
consistently demonstrated rational and organized thought 
processes and clear speech, to include the ability to express 
himself.  See VA mental status examination, dated in June 
2008 (noting a logical and goal directed thought process with 
attentiveness to conversation); Report of the September 2005 
VA examination (noting that the Veteran's thought process was 
logical, circumstantially); VA mental status examination, 
dated in June 2004 (noting that his thought processes were 
linear and goal directed).

Over the rating period on appeal, the evidence shows that the 
Veteran consistently denied delusions or audio/visual 
hallucinations.  Indeed, a VA neuropsychiatric examination, 
dated in April 2008, reflects that there was no evidence of 
hallucinations or delusions.  Earlier in the rating period on 
appeal, the report of the September 2005 VA examination 
reflects no delusions or hallucinations and it was noted that 
his judgment was intact.  A report of a June 2004 VA mental 
status examination also reflects no hallucinations.  

The record reflects that the Veteran demonstrated appropriate 
personal hygiene.  See VA mental status examination in June 
2008 (noting that the Veteran was fairly groomed).  A June 
2004 VA mental status examination notes that the Veteran had 
good hygiene.  Further, the December 2003 VA examination 
report indicates that the Veteran was casually dressed and 
well-groomed.  

Regarding memory, the evidence shows that the Veteran has 
displayed some memory impairment.  It was noted that the 
Veteran did not recall the name of the previous President, 
but he did recall all three words presented on a recall task 
upon VA neuropsychiatric examination in April 2008.  A report 
of VA neuropsychological evaluation, dated in July 2008, 
noted that the Veteran's short-term verbal memory on a 16-
word list learning task was within the high average range.  
It was further noted that short and long delay verbal recall 
memory was within the average range, with cuing it increased 
to the high average range.  Delayed verbal recall memory of 
the same story and of a drawn-figure were with in the low 
average range and average range, respectively.  A report of a 
September 2007 VA mini-mental state examination indicates 
that the Veteran scored 30/30.  He scored 27 out of 30 on the 
Fulstein mini-mental status examination as noted on the 
report of the December 2003 VA examination.  It was noted 
that he lost 2 points on recall of 3 objects and 1 point in 
copying intersecting pentagons.  However, the Board does not 
find the evidence of some memory impairment to be dispositive 
of the next-higher rating.  The Board finds that the 
Veteran's current 70 percent initial rating contemplates his 
level of memory impairment over the rating period on appeal.

The Veteran did not present a persistent danger to himself, 
due to intermittent suicidal ideations.  The record is clear 
that the Veteran has consistently denied suicidal ideations.  
See Report of April 2008 VA neuropsychiatric examination 
(denying current suicidal ideation); Report of December 2003 
VA PTSD examination (reflecting no suicidal thoughts and/or 
intent).  

The evidence over the rating period o appeal does not 
demonstrate that Veteran was a persistent danger to others.  
The Board acknowledges that an addendum to a VA mental health 
outpatient report, dated in January 2007, reflects that the 
Veteran has guns at home that he is not willing to give up.  
The Veteran stated that he did not have any intention to use 
these guns, and that he still will get mad, but he is not 
violent.  Indeed, an October 2007 VA medication management 
report reflects that the Veteran had no plans to hurt himself 
or others.  See also VA outpatient treatment report, dated in 
January 2007 (noting that the Veteran is not a danger to self 
or others).

The Board also acknowledges the evidence of record noting 
that Veteran's symptoms of depressed mood and irritable 
affect.  See, e.g., VA outpatient treatment record, dated in 
May 2006.  The Board finds that such symptoms have been 
accounted for in the current 70 percent initial rating.  

Lastly, the evidence indicates that the Veteran was not 
totally socially and occupationally impaired because he had 
some relationship with his spouse and two children as well as 
self-employment from selling cars.  Additionally, a more 
recent VA mental health treatment report, dated in September 
2008, reflects that the Veteran reported that he was doing 
well.  

Although the symptomatology described above indicates severe 
social and occupational impairment, it does not demonstrate 
total impairment.  38 C.F.R.  
§ 4.130, Diagnostic Code 9411 (noting that a 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name).  Accordingly, a 70 percent evaluation is for 
application.  The Board also has considered whether the 
Veteran's initial rating should be "staged."  The record, 
however, does not support assigning different percentage 
disability ratings during the relevant period in question 
because at no time has his disability exhibited distinct 
levels of disability warranting staged ratings.  Fenderson, 
12 Vet. App. at 125-26.  Therefore, after review of the 
evidence, the Board finds that the Veteran's PTSD disability 
picture, overall, is more nearly approximated by an initial 
rating of 70 percent throughout the rating period on appeal.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.3 
and 4.7.  

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  In this regard, the schedular 
evaluation in this case is not inadequate.  A rating in 
excess of 70 percent is provided for certain manifestations 
of PTSD, but the evidence reflects that those manifestations 
are not present in this appeal.  Moreover, there is no 
evidence of an exceptional disability picture.  The Veteran 
has not required frequent periods of hospitalization due to 
PTSD, although hospitalizations due to alcohol intoxication 
are record.  The September 2005 VA examination report noted 
no hospitalizations for a mental disorder.  The April 2008 VA 
neuropsychiatric examination report noted a hospitalization 
in 2007 for rhabdomyolysis and status post respiratory 
failure and again in 2008 for an altered metal status, noting 
that the medical records indicate that he drank heavily after 
his VA physician found out that he was seeing multiple 
physicians for narcotic abuse and discontinued his 
medications.  Additionally, marked interference of employment 
has not been shown due to PTSD as the record reflects that 
the Veteran is self-employed, owning and running a used car 
lot.  The record reflects that the Veteran has maintained 
self-employment selling cars.  See Report of December 2003 VA 
examination; see also Report of April 2008 VA examination.  
There is no evidence to demonstrate that the application of 
the regular schedular standards is impractical.  Based on the 
foregoing, the Board finds that referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


